 



EXHIBIT 10.1

Service Agreement   December 2005

         
Between
      Kirk Telecom A/S
 
      Langmarksvej 34
 
      DK-8700 Horsens
 
      (CVR no 15622741)
 
       
 
      (the “Company”)
 
       
and
      Ole Lysgaard Madsen
 
      Hestehavevej 13
 
      DK-8270 Højbjerg
 
      (the “Managing Director”)
 
            (collectively the “Parties”)
 
       

1.   Appointment   1.1   The Managing Director will serve the Company as
President and Managing Director (in Danish “Administrerende direktør” and
“Direktion”) from 3 January 2006. This contract will supersede all previous
contracts between the Company and the Managing Director.   2.   Responsibility  
2.1   The Managing Director has the responsibility of the President and Managing
Director of the Company and will be registered as such with the Danish Commerce
and Companies Agency. The employment relationship is not subject to the Danish
Salaried Managing Directors Act or the Danish Holiday Act.   2.2   The Managing
Director will be responsible for the day-to-day management of the Company in
compliance with Danish company law and the rules of Kirk Telecom. The day-to-day
management includes all usual commercial and organisational transactions
relating to the Company’s operations, except for transactions which are of
unusual nature or great importance considering the affairs of the Company. The
Managing Director may not make the latter transactions without prior written
consent from the board of directors in each individual case.   2.3   The
Managing Director shall in good faith comply with the instructions and
directions of the board of directors and of the CEO of the parent company,
currently John Elms.   2.4   Managing Director’s job will include but not be
limited to the following responsibilities:   2.4.1   Being President and
Managing Director, Kirk A/S and registered person for the Company in Denmark (in
Danish “Direktion”) responsible for directing the day to day execution of
Company strategic plan and operating budget as approved by the parent company to
include management of Company employees, suppliers, attainment of sales and
profit targets, payments and legal obligations.



 



--------------------------------------------------------------------------------



 



2.4.2   Being Executive Vice President, International for SpectraLink
Corporation, member of the executive management team of the parent company,
SpectraLink Corporation (and an officer of the parent company as defined by
Securities and Exchange Commission Section 16) responsible for attainment of the
international sales targets for the combined companies’ products and services as
approved by SpectraLink Corporation’s board of directors.   2.4.3   Being a
member of the supervisory board of Kirk Scantel A/S responsible for assisting
the chairman in providing direction to the Scantel A/S management; to include
approval of the annual operating plan.   3.   Place of work   3.1   The place of
work shall be the Company’s address, currently situated at Langmarksvej 34,
DK-8700 Horsens.   3.2   The Managing Director will be required to travel
throughout and outside Denmark.   4.   Working hours and duties   4.1   Normal
working hours are 37 hours, however there is no limit on the working hours of
the Managing Director and the Managing Director is not entitled to payment for
overtime.   4.2   The Managing Director shall in good faith devote all his
working time and skill in the Company’s service and shall do his best to promote
the interests of the Company and parent company.   4.3   For the duration of his
appointment, the Managing Director may not in any capacity be employed or
engaged with or otherwise provide services, whether paid or unpaid, to any
business or person without prior written consent from the board of directors in
each individual case.   4.4   The Managing Director shall, if the Supervisory
Board so directs, join the Supervisory Board and/or the Supervisory Boards of
its subsidiaries without additional remuneration.   4.5   The Managing Director
will notify the Supervisory Board and the CEO of the parent company of all
affairs of the Company which must be assumed to be of interest to the
Supervisory Board or the SpectraLink Group. The Managing Director has the duty
to attend meetings of the Supervisory Board and any meetings that may be
requested by the Supervisory Board or the CEO of the parent company.   4.6   For
the duration of his appointment, the Managing Director may not hold shares or
any other interests in any other business without prior written consent from the
Supervisory Board in each individual case. This provision does not apply to
usual investments in listed securities or similar instruments.   4.7   The
Managing Director may not be indebted to the Company and may not, without prior
written consent from the Supervisory Board, provide any guarantee or any other
form of security for obligations of third parties. This provision does not
include guarantees or security provided in non-commercial relationships for the
obligations of the spouse/cohabitant or children of the Managing Director.

 



--------------------------------------------------------------------------------



 



4.8   At the signing of this Agreement, the Managing Director has received and
read the parent company’s internal rules for trading in the parent company’s
shares and the handling of inside information on insider trading.   5.  
Remuneration   5.1   The Company will pay the Managing Director an annual base
salary of DKK 1.500.000, payable monthly in arrears on the last day of the month
into a bank account designated by the Managing Director.   5.2   The salary will
be reviewed once a year in January, starting in January 2007, by the chairman of
the Supervisory Board or the CEO of the parent company, and in the absence of
any other agreement any adjustment of the salary shall take effect on 1
February.   5.3   The Managing Director will be eligible for a bonus scheme as
set forth below.   5.3.1   The Company will pay the Managing Director a variable
compensation based upon achievement of all international sales of the parent
company product and Kirk Telecom (exclusive of Kirk Scantel) sales targets
established by the CEO of the parent company, in the amount of DKK 62.500 (at
100% of attainment) paid each quarter in arrears on a pro rata basis above or
below 100% based on the percentage of target attainment (based on parent
company’s fiscal calendar.)   5.3.2   The Company will pay the Managing Director
a variable compensation based upon achievement of the annual Kirk Telecom
(exclusive of Kirk Scantel) pre-tax earnings goal as established by the CEO of
the parent company, in the amount of DKK 250.000 annually (at 100% of
attainment) paid in arrears on a pro rata basis above or below 100% based on the
percentage of target attainment (based on the Kirk Telecom fiscal calendar.)  
6.   Pension and insurance   6.1   The Managing Director is covered by the
Company’s pension and insurance scheme. The Company pays a monthly contribution
of 10 per cent of the salary set out in Clause 5.1.   6.2   The Managing
Director is covered by the Company’s group insurance scheme.   7.   Company car
  7.1   The Company will place a car at a price of maximum DKK 1.000.000 at the
Managing Director’s disposal and pay the running and maintenance costs and
expenses relating to the car.   7.2   On termination of this Agreement the
Managing Director shall immediately return the car and its accessories to the
Company. The Managing Director is not entitled to exercise any lien on the car
or its accessories irrespective of whether the Managing Director has a
legitimate claim against the Company.   7.3   In the event that the Managing
Director is suspended or discharged from his duties hereunder, the Managing
Director shall at the Company’s request promptly return the car. As compensation
for the loss of the car, the Company will pay a monthly amount equal to the
taxable value of the car until the date of termination of employment of the
Agreement.

 



--------------------------------------------------------------------------------



 



8.   Telephone, PC, Internet and newspaper   8.1   The Company will place a
mobile telephone at the Managing Director’s disposal which may be used for both
business and private purposes. The Company will pay all current costs and
expenses incidental to the mobile telephone. The Company may at any time decide
that the mobile telephone may be used for business purposes only.   8.2   The
Company will pay for one newspaper delivered to the Managing Director’s private
home.   8.3   The Company will place a PC at the Managing Director’s disposal at
his private home which may be used for both business and private purposes. The
Company will pay the costs of ISDN/ADSL connections for both telephone and PC
and call charges. The Company may at any time decide that the PC may be used for
business purposes only.   8.4   In the event that the Managing Director is
suspended or discharged from his duties hereunder, the Managing Director shall
at the Company’s request promptly return all property of the Company, including
mobile telephone, PC, etc. The Managing Director will not receive any
compensation for the loss of such property.   9.   Travel and entertainment  
9.1   The Company will reimburse the Managing Director for all reasonable
travelling and entertainment expenses properly incurred in the service of the
Company upon presentation of vouchers in accordance with the applicable rules
and directions.   10.   Holiday   10.1   The Managing Director is not subject to
the provisions of the Danish Holiday Act.   10.2   In each calendar year the
Managing Director is entitled to the period of holiday laid down in the Holiday
Act in force from time to time. The Managing Director is entitled to his full
salary during holidays. The Managing Director is not entitled to pay in lieu of
any accrued untaken holiday on termination of this Agreement (for whatever
reason).   10.3   The Managing Director shall plan his holiday with due regard
to the best interests of the Company, and holidays shall be agreed in advance
with the chairman of the board of directors or the CEO of the parent company.  
11.   Confidentiality   11.1   During his appointment and after the termination
thereof, the Managing Director may not disclose to any third party any
information on the business affairs of the Company, including its customers and
business associates, etc., unless such information has been released to the
public domain by the Company or for some other reason may naturally be disclosed
to a third party.

 



--------------------------------------------------------------------------------



 



12.   Return of property   12.1   In the event that the Managing Director is
suspended or discharged from his duties hereunder, the Managing Director shall
at the Company’s request immediately return all material and effects belonging
to the Company, including all information which is subject to the duty of
confidentiality, notwithstanding the form or medium in which it exists, as well
as all keys/entrance cards, etc.   13.   Intellectual property rights   13.1  
All inventions, know-how, improvements, copyrighted works, software, development
of new systems and products, etc., made or created by the Managing Director in
the course of his employment with the Company, irrespective of the medium in
which they exist, are the property of the Company. The Managing Director is not
entitled to separate payment for such intellectual property made or created by
the Managing Director as it is included in the Managing Director’s salary.   14.
  Termination   14.1   This Agreement shall terminate without notice on the last
day of the month in which the Managing Director attains the age of 65.   14.2  
The Managing Director may terminate this Agreement by 9 months written notice to
expire on the last day of the month, and the Company may terminate this
Agreement by 18 months written notice to expire on the last day of the month.  
14.3   In the event that the Managing Director has been incapable of performing
his duties hereunder due to sickness for 6 consecutive months, the Company is,
notwithstanding Clause 14.2, entitled to terminate this Agreement by 6 months’
written notice to expire on the last day of the month.   14.4   The Managing
Director shall have an unconditional right to be disestablished. Whether the
company makes no use of his work-power in the period of termination and
irrespectively of whether he should be employed elsewhere, the Managing Director
shall have an unconditional right to salary in the period of notice.   14.5   In
the event that the Managing Director loses control of his estate due to
bankruptcy or debt rescheduling or relief, the Company may terminate this
Agreement without notice.   14.6   In case of change of ownership of the
majority of votes in the Company except for transfer to affiliated companies,
dissolution of the Company by means of a merger or any other transfer of the
Company to a third party, the notice to be given by the Company to the Managing
Director will be extended by three months. The extension of the notice period
takes effect on the completion date of the transfer.   15.   Non-competition and
non-solicitation of customers   15.1   For a period of 12 months from the date
of termination of the employment, which means the date when the Company ceases
to pay salary to the Managing Director, the Managing Director may not directly
or indirectly

 



--------------------------------------------------------------------------------



 



    carry out or be engaged as a self-employed trader, an employee or otherwise
in any activities in or outside Denmark which compete with any aspect of the
business of the Company – specifically the sale of wireless telephones and
telephone systems — at the date of termination of employment of the employment.
      It is a condition for the above obligation that the Managing Director is
not dismissed without having given reasonable cause, and that the Managing
Director has not terminated this Agreement with justified cause due to the
Company’s failure to meet its obligations.   15.2   Non-solicitation of
customers: For a period of 12 months from the date of termination, which means
the date when the Company ceases to pay salary to the Managing Director, the
Managing Director may not have any direct or indirect commercial dealings with
or contact to customers or other persons or businesses with whom the Company has
had commercial dealings in the past 18 months prior to the date of termination.
The obligation hereunder also applies to customers, etc., listed by the Company
in a separate written notice forwarded to the Managing Director prior to
termination.   15.3   For any one violation of the non-competition or
non-solicitation clause, the Managing Director shall by way of liquidated
damages pay a sum equal to four months’ salary as described in Clause 5.1. In
case of continuous violation, the Managing Director shall by way of liquidated
damages pay a sum equal to two months’ salary for each month of violation or
part thereof. Payment of the liquidated damages will not release the Managing
Director from his obligations under this Clause. The Managing Director shall
indemnify the Company for any loss that the Company may incur in excess of the
liquidated damages. The Company may apply for an injunction against breach
without providing security.   15.4   For as long as the non-competition and/or
the non-solicitation clause is effective, the Managing Director shall notify the
Company of any business activity that he may carry out as a self-employed
trader, an employee or otherwise.   16.   Non-solicitation of employees   16.1  
For a period of 12 months from the date of termination of employment of the
employment, the Managing Director will not directly or indirectly without prior
written consent from the board of directors of the Company assist in causing the
Company’s employees or employees who have been employed by the Company within a
period of 12 months from the date of termination of employment of the employment
to take up employment, enter into an agreement or commence a cooperation with
any business of which the Managing Director is an owner or an employee or is
otherwise associated.   16.2   Any violation of the prohibition against
recruitment of employees shall be deemed a material breach of Clause 16.1. For
any one violation the Managing Director shall by way of liquidated damages pay a
sum equal to four months’ salary as described in Clause 5.1. In case of
continuous violation, the Managing Director shall by way of liquidated damages
pay a sum of DKK 200.000 for each month of violation and part thereof. Payment
of the liquidated damages will not release the Managing Director from his
obligations under this Clause. The Managing Director shall indemnify the Company
for any loss that the Company may incur in excess of the liquidated damages.

 



--------------------------------------------------------------------------------



 



16.3   For as long as this clause is effective, the Managing Director shall
notify the Company of any business activity that the Managing Director may carry
out as a self-employed trader, an employee or otherwise.   17.   Miscellaneous  
17.1   The Salaried Employees Act and the Holiday Act shall not apply to this
Agreement.   17.2   The tax treatment of payments made under this Agreement
shall be of no concern to the Company.   17.3   The Managing Director agrees
that all information on the service of the Managing Director may be disclosed to
affiliated companies and/or third parties in connection with such third party’s
potential investment in or acquisition of the Company or its assets. In case of
disclosure of such information, a duty of confidentiality with respect to such
information will be imposed on the recipient of the information.   17.4   In the
event of the death of the Managing Director during employment by the Company,
Company shall pay the Managing Director’s salary for the month in which the
death occurs, and three subsequent months of salary to the Managing Director’s
spouse/cohabiter alternative the Managing Director’s children under the age of
18 or the Managing Director’s estate.   18.   Disputes — arbitration   18.1  
Any dispute between the Managing Director and the Company relating to this
Agreement or its interpretation and/or the Managing Directors’ employment with
the Company shall be decided by arbitration in accordance with the Rules of
Procedure of the Danish Institute of Arbitration (Danish Arbitration).   19.  
Counterparts   19.1   This Agreement is executed in two (2) identical copies,
either Party receiving one (1) copy.

             
Boulder, CO USA January    3, 2006
  Horsens, Denmark January    3, 2006        
 
           
/s/ JOHN ELMS
  /s/ OLE LYSGAARD MADSEN        
 
           
John Elms
  Ole Lysgaard Madsen         President & Chief Executive Officer SpectraLink
Corporation

 